Citation Nr: 0427045	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  00-04 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include acne and boils or hives, including as due to exposure 
to Agent Orange.

2.  Entitlement to service connection for a skin disorder of 
the feet.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peptic ulcer disease and gastroesophageal reflux 
disease (GERD) prior to March 14, 2001.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
March 27, 2000.

5.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from March 27, 2000. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1968, including service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

By a rating decision issued to the veteran in March 1999, the 
RO, in pertinent part, denied service connection for a skin 
condition claimed as acne or boils, and denied a claim for a 
skin condition of the feet.  The RO granted service 
connection for peptic ulcer disease and GERD and assigned a 
10 percent evaluation for that disability.  By a rating 
decision prepared in October 2001 and issued in November 
2001, the evaluation for peptic ulcer disease and GERD was 
increased to 30 percent, from March 14, 2001.

By a rating decision issued in February 2000, the RO granted 
service connection for PTSD and a 30 percent initial 
evaluation was assigned.  By a rating decision issued in 
January 2002, the RO increased the initial evaluation of PTSD 
to 50 percent, effective March 27, 2000.  

In March 2004 the Board remanded the case to the RO for 
further development and adjudicative action.

In July 2004 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.

After review of the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as reflected on the title page of this decision.

The veteran's February 2001 substantive appeal included a 
request for a hearing before the Board.  The veteran withdrew 
that request at a personal hearing conducted in October 2001 
at the RO.  As that hearing testimony has been reduced to 
writing, and is of record, the veteran's request for 
withdrawal of a Board hearing is valid.  Appellate review may 
proceed.

The claim of entitlement to service connection for a skin 
disorder, to include acne and boils, including a skin 
disorder due to exposure to Agent Orange, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information required to substantiate his claims, and all 
identified evidence relevant to the claims addressed in this 
decision has been obtained.

2.  The persuasive evidence and opinion fails to establish 
that the veteran has had tinea pedis chronically and 
continuously since service, and the medical opinion 
establishes that, if the veteran has chronic tinea pedis, it 
is not likely that the tinea pedis is related to his service 
or any incident thereof.
 
3.  The veteran's peptic ulcer disease and GERD were 
manifested by episodes of gastroesophageal reflux witnessed 
on radiologic examination conducted in August 1999, and he 
manifested anemia and chest and abdominal pain consistent 
with gastric origin prior to March 2001, and the medical 
evidence and opinion establishes that the veteran's GERD was 
stable in March 2001 and essentially unchanged from previous 
manifestations.  

4.  Both prior to and after March 27, 2000, the veteran's 
PTSD was manifested by a restricted range of affect, 
difficulty with interpersonal relationships, persistent 
heightened sense of arousal, visual flashbacks, episodes of 
depression, chronic sleep impairment, normal attention and 
concentration, a stable work history prior to disability 
retirement, routine behavior but with irritability, and 
Global Assessment of Functioning (GAF) scores varying only 
from 50 to 60. 

5.  During the pendency of this appeal, PTSD has not been 
manifested by GAF scores less than 50, and, although the 
veteran has reported suicidal thoughts, he has not reported a 
plan, he is not a danger to himself or others, there is no 
impairment of long-term or short-term memory, he remains able 
to abstract, verbal communication is not impaired, and his 
judgment is intact, and he has continued to live with his 
girlfriend for more than five years.


CONCLUSIONS OF LAW

1.  A skin disorder of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.309 (2003).

2.  The criteria for an initial 30 percent evaluation for 
peptic ulcer disease and GERD, with irritable bowel syndrome 
secondary to PTSD, were met from February 12, 1998.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.112, 4.114, Diagnostic Codes 7305, 7346 (2003).

3.  The criteria for an initial 50 percent evaluation for 
PTSD were met from February 12, 1998.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2003).

4.  The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date, and thus is 
applicable to the claim of entitlement to service connection 
for a skin disorder of the feet.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  Accordingly, 
compliance with the provisions of the VCAA in regard to those 
claims is addressed below.

The Board notes that there is some question as to the extent 
that compliance with the VCAA may be required for 
"downstream" issues following an initial grant of service 
connection.  The Board notes that it is not clear whether 
compliance with all notice provisions of the VCAA are 
required as to "downstream" issues.  See McCutcheon v. 
Principi, 17 Vet. App. 559 (2004) (directing supplemental 
briefing of issue as to extent to which notice provisions of 
38 U.S.C.A. § 5103(a) apply where "downstream" element is 
at issue).  The Board has addressed the actions taken by the 
RO in compliance with the VCAA following the veteran's claims 
for increased initial evaluations for peptic ulcer disease 
and for PTSD, without conceding that such actions were 
necessary for these downstream elements.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a March 1999 rating decision, the RO set out the criteria 
for service connection.  In an April 1999 statement of the 
case (SOC), the RO set forth the criteria for an increased 
initial evaluation for peptic ulcer disease and 
gastroesophageal reflux disease under 38 C.F.R. § 4.114, 
Diagnostic Codes 7305 and 7346.  

The criteria for service connection, and the evidence missing 
to meet the criteria for a higher initial evaluation for 
peptic ulcer disease and gastroesophageal reflux disease, 
were again discussed in a supplemental statement of the case 
(SSOC) issued in January 2000.  The veteran responded by 
providing voluminous information about Agent Orange, 
reflecting that he had received that information and 
understood the information about the types of evidence that 
might be relevant and that he understood that he should 
submit any evidence which might substantiate his claims.

By a rating decision issued in February 2000, the RO granted 
service connection for PTSD, assigned a 30 initial 
evaluation, and assigned an effective date for that 
evaluation.  The RO set forth the criteria for the 30 percent 
evaluation for PTSD and the criteria for the next higher 
evaluation for that disability, a 50 percent evaluation.  The 
RO again explained the evidence and criteria for evaluating 
PTSD in a December 2000 SOC.

By a letter issued in March 2001, the RO specifically advised 
the veteran of the enactment of the VCAA, and advised him of 
the general provisions of that act and of the evidence that 
might substantiate his claims for service connection, and 
afforded him an opportunity to submit additional evidence.  
Another letter regarding the criteria for service connection 
was issued, and another letter about the VCAA, with more 
specific information, was issued in October 2001.  

In October 2001, another relevant rating decision was issued, 
and this rating decision specifically noted that the veteran 
had been provided notification about changes in duty to 
assist procedures, and the rating decision discussed the 
criteria for a 10 percent evaluation for GERD, for a 30 
percent evaluation for GERD, and set forth the criteria for a 
60 percent evaluation for GERD.  

At a personal hearing conducted in October 2001, the veteran 
was afforded the opportunity to identify or submit any 
evidence which might be relevant to substantiate his claims.  




In a rating decision and a SSOC issued in January 2002 the RO 
again informed the veteran of the enactment of the VCAA and 
described some provisions of that act, and discussed the 
evidence and explained what evidence was lacking to 
substantiate the claims.  A SSOC issued in March 2002 
provided a portion of the text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA.  

Another rating decision which set out the criteria for 
evaluating PTSD was issued in June 2002.  In September 2002, 
in a SOC issued as to the veteran's claim for an earlier 
effective date for an award of total disability compensation 
based on individual unemployability (TDIU), the veteran was 
provided with the complete text of 38 C.F.R. § 3.159 as 
revised to implement the VCAA.  

Finally, by a Board decision issued in March 2004, the 
veteran was specifically notified of the provisions of the 
VCAA and was notified of the evidence lacking which might 
substantiate the claims remaining on appeal.

In a lengthy letter issued in April 2004, the RO specifically 
notified the veteran of the evidence lacking for 
substantiation of each claim remaining on appeal, of the 
types of evidence VA would obtain, and of his responsibility 
to assist in development of the claims.  Finally, in a July 
2004 SSOC, the RO again provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  

During the more than 5 years of the pendency of this appeal, 
the veteran was afforded numerous VA examinations.  VA 
outpatient clinical records which have been obtained appear 
complete, and are voluminous.  He has not identified any 
additional private clinical records which have not already 
been associated with the claims files.  Moreover by a 
statement submitted and signed by him, the veteran indicated 
that he had furnished all evidence available and he requested 
that his claims be returned to the Board.


The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  It 
has been more than one year since the RO advised the claimant 
of the complete text of 38 C.F.R. § 3.159.  The Board may 
complete appellate review of this claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 
2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the veteran 
has been afforded multiple opportunities to submit or 
identify evidence during the approximately 5 years of the 
pendency of this claim, and the RO has obtained all available 
evidence identified by the veteran, including voluminous and 
current VA outpatient clinical records.  

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the initial AOJ decision was made in 1999, more 
than a year prior to enactment of the VCAA.  However, the 
case has been reviewed de novo since the VCAA was enacted and 
since the veteran was advised of the enactment of the VCAA 
and the provisions thereof.  

The multiple notices provided to the veteran clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim.  The multiple notifications to the veteran clearly 
advised him that he could identify or submit any relevant 
evidence, and notified him what evidence VA would attempt to 
obtain or had obtained on his behalf, what evidence he would 
have to obtain, and what his responsibilities in developing 
his claims were.  




Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran has received notice equivalent to that required 
under the provisions of the VCAA in the numerous 
communications by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, in 
several SSOCs.  

The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  





The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
at issue may proceed, consistent with the VCAA.  

The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has fully satisfied its duties to inform and assist the 
veteran as to the claim for service connection and the claims 
for increased initial evaluations at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Service Connection-Skin disorder of the feet

The veteran's service medical records are devoid of evidence 
of a skin disorder of the feet.  The service separation 
examination is devoid of diagnosis of a skin disorder of the 
feet.  

Private treatment records dated in 1978 which reflect 
treatment of a sebaceous cyst on the skin are devoid of 
complaints regarding a skin disorder of the feet.  



Private treatment notes dated in May 1988 reflect that the 
veteran complained of itching of the feet, as well as itching 
of other areas of the body.  Contact dermatitis was 
diagnosed.  

On VA examination conducted in January 1999, the veteran 
complained of having multiple fungal infections, blisters, 
and calluses on the feet while in service.  

No skin or vascular changes were present on objective 
examination.  The only diagnosis assigned for a skin disorder 
of the feet was calluses.  

A private medical statement dated in November 1999 provides 
an opinion that exposure to warm humid conditions, such as 
the veteran experienced in Vietnam, will predispose an 
individual to recurring fungal skin infections.  

The examiner notes, however, that chronic tinea pedis is 
relatively common in the general population and that 
approximately 20 percent of men have recurrent tinea pedis 
regardless of service history.

The report of VA examination conducted in May 2002, and VA 
outpatient treatment notes through March 2003, reflect that 
the veteran was treated for a skin disorder manifested by 
hives on several occasions, but the examination report and 
outpatient treatment notes are devoid of complaints of a 
fungal skin disorder of the feet, and are devoid of medical 
diagnosis or treatment of such a disorder.  


Criteria

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different ways.  Service connection may be 
granted when the evidence shows that a veteran developed a 
chronic disease during service and manifests the same disease 
after service.  

In such a case, the post-service condition will be service 
connected however remote from the time of service unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  38 
C.F.R. § 3.303(a).  

Thus, for example, service connection may be granted for any 
disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. § 
3.303(d).  In each case, however, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

These elements--a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability--must be established by 
evidence that is competent.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

When a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source is required.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).


Analysis

In the March 2004 Board Remand, and in the April 2004 letter 
issued by the RO following that Remand, the RO advised the 
veteran that he could attempt to establish that a skin 
disorder of the feet had been continuous and chronic since 
service.  He has not identified or submitted any evidence 
which establishes or reflects that he was treated for a skin 
disorder of the feet following his service prior to May 1988, 
at a time when nearly 20 years had expired since his service 
discharge.  

The veteran's service medical records are devoid of evidence 
of chronic treatment of a skin disorder of the feet during 
service.  Clinical records following service are devoid of 
evidence of a skin disorder of the feet prior to 1988, many 
years after the veteran's service discharge.  Thus, it would 
be unreasonable for the Board to determine that the veteran 
had a chronic skin disorder of the feet in service or 
chronically and continuously since service.  An award of 
service connection on the basis of chronicity is precluded by 
the factual evidence in this case.

VA and private examinations of record conducted during the 
pendency of this appeal are devoid of findings or diagnosis 
of a skin disorder of the feet.  The voluminous VA outpatient 
treatment records associated with the claims files are 
similarly devoid of findings or diagnosis of a skin disorder 
of the feet.  

There is no current medical diagnosis of a skin disorder of 
the feet.  In the absence of a current medical diagnosis of 
such a disorder, it would be unreasonable for the Board to 
grant service connection for such disorder at this time.

The private medical opinion of record notes that many men 
have tinea pedis.  This opinion reflects, in essence, that, 
in the absence of specific history of tinea pedis in service 
and chronically following service, it would be unlikely that 
tinea pedis would be etiologically related to service.  There 
is no favorable medical opinion of record which services to 
link a current skin disorder of the feet to the veteran's 
service.

The preponderance of the medical evidence and opinion of 
record establishes that the veteran does not currently have a 
medically diagnosed skin disorder of the feet, and 
establishes that, even if such a disorder were present, there 
is no medical opinion linking such a disorder to his service.  
The evidence establishes that no criterion for an award of 
service connection is met at this time.  

As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim for service connection for a skin disorder of the feet 
must be denied.  


Claims for Initial Increased Evaluations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, a rating following an initial 
grant of service connection may include consideration of an 
initial rating which assigns "separate [staged] ratings . . . 
for separate periods of time based on facts found."  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes 
that the evaluations on appeal follow initial grants of 
service connection.


Initial Evaluation in Excess of 10 
percent for Peptic Ulcer Disease and GERD 
prior to March 14, 2001

VA outpatient treatment records dated in January 1998, April 
1998, and June 1998 reflect that the veteran sought treatment 
for complaints of abdominal pain.  

He was treated with Prilosec and Previcid, and underwent 
antibiotic treatment for Helicobacter (H.) pylori.  In 
September 1998, he complained of an increase in flatus.  
Laboratory examination for H. pylori was again positive.

On VA examination conducted in January 1999, the veteran 
reported severe epigastric pain radiating up into the 
esophagus, especially at night and after eating solid foods 
and lying down.  

The veteran reported frequent regurgitation and acid reflux, 
relieved somewhat by antacids.  He had occasional nausea and 
vomiting after eating.  He denied dysphagia, hematemesis, or 
melena.  His weight was 202 pounds.  The examiner assigned 
diagnoses of peptic ulcer disease, GERD, and positive H. 
pylori.  

The report of radiologic examination notes that reflux was 
observed during the examination.  No active peptic or other 
ulcer disease was diagnosed.

A June 2000 outpatient treatment note reflects that GERD was 
stable on Prevacid.  July 2000 treatment notes similarly 
reflected that GERD with a history of H. pylori that had been 
treated was stable.  A May 2001 outpatient treatment note 
reflects that the veteran's GERD was stable on Zantac.  
Outpatient treatment notes also indicated a diagnosis of 
hiatal hernia.

VA outpatient treatment records dated in May 2001 reflect 
that the veteran sought emergency treatment for chest pain, 
mid-sternal pain, shortness of breath, and pain radiating 
into the arms.  The veteran reported that he had run out of 
the medication prescribed for control of his peptic ulcer 
disease and GERD.  

On evaluation in August 2001, the examiner concluded that the 
chest pain the veteran complained of was of non-cardiac 
origin and was consistent with the veteran's diagnosed GERD.  
The examiner also concluded that the veteran's chronic cough 
could be associated with episodes of aspiration.


The veteran underwent esophageal dilatation in August 2001.  
At that time, a Schatzki ring, a constriction which can be 
associated with repeated episodes of regurgitation, as in 
GERD, was found in the lower third of the esophagus.  
Following this procedure, the veteran reported a definite 
decrease in chest pain.

On VA examination conducted in May 2002, the veteran weighed 
215 pounds, down from 220 pounds in the past year.  

While VA outpatient treatment records dated in January 2004 
through March 2004 reflect that the veteran continues to take 
medications to control his GERD, these treatment notes are 
devoid of evidence as to the severity of that disorder prior 
to March 14, 2001.


Criteria

There is no diagnostic code directly applicable to GERD.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury.  38 C.F.R. 
§ 4.20.  

In the present case, the most appropriate code to use to rate 
GERD by analogy is Diagnostic Code 7346, which covers hiatal 
hernia.  Specifically, it dictates that persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  A 10 percent 
disability rating is warranted when there are two or more of 
the symptoms for the 30 percent rating of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2003).  

A 60 percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health. 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305, the 
diagnostic code used to evaluate duodenal ulcers, a 10 
percent evaluation requires evidence of a mild ulcer with 
recurring symptoms once or twice a year.  38 C.F.R. § 4.114.  
To merit the next higher rating of 20 percent under 
Diagnostic Code 7305, there must be evidence of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  Id.  To merit the next higher 
evaluation of 40 percent, the evidence must establish 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days of more in duration at least four or more 
times per year.  Id.  

The maximum evaluation available under this diagnostic code, 
a 60 percent evaluation, requires evidence of a severe ulcer, 
only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  DC 7305.


Analysis

The October 2001 rating decision, in which the initial 
evaluation for peptic ulcer disease and GERD was increased to 
30 percent from March 14, 2001, reflects that the date of 
March 14, 2001 was chosen as the effective date for that 
increase because the veteran submitted a claim for increased 
evaluation which was received on that date.  However, review 
of the procedural history of the claim reflects that he had 
already perfected appeal of the initial evaluation assigned 
for disability due to GERD following the initial award of 
service connection for that disorder in the March 1999 rating 
decision.  

A SOC regarding the appropriate evaluation for GERD and 
peptic ulcer disease had been issued in January 2000.  Since 
the issue of the initial evaluation was already on appeal, 
the date of receipt of the veteran's March 14, 2001 statement 
is not an appropriate choice for determining when GERD 
increased in severity to the 30 percent level.

The report of radiologic examination conducted in January 
1999 reflects that reflux was witnessed during the 
examination.  The Board finds that objective evidence of 
regurgitation of such frequency that "occasional episodes" 
are manifested on a single radiologic examination is more 
consistent with a 30 percent evaluation than with a 10 
percent evaluation.  

The 1998 and 1999 treatment records and VA examination 
reports reflect that the veteran complained of persistent 
epigastric distress, and reported nausea with occasional 
vomiting although he denied regurgitation.  He denied 
regurgitation, but did report that he required two or three 
pillows or a bed wedge at night because of reflux.  Given the 
radiologic evidence of episodes of several episodes of 
regurgitation daily, it is clear that this symptom was 
present, despite his denial that he experienced 
regurgitation.

The treatment records also reflect that, although no 
dysphagia was noted or reported in 1999, the veteran had such 
severe dysphagia by August 2001 that esophageal dilatation 
was required.  There is no evidence that dysphagia became 
more severe on or following March 14, 2001.  The evidence 
does reflect that he required continuous medication to 
control the symptoms of reflux for many years, and that, when 
he failed to take this medication for several days in May 
2001, he had so much chest pain that he required emergency 
treatment to rule out myocardial infarction.

The Board notes that there is no medical evidence that the 
veteran had pyrosis, which is one of the criteria for a 30 
percent evaluation for GERD.  However, since he met each of 
the other criteria prior to March 14, 2001, the Board finds 
that, resolving doubt in his favor, the appropriate initial 
evaluation for GERD is 30 percent, from the date of the claim 
for service connection, February 12, 1998.

Having determined that a 30 percent evaluation is appropriate 
prior to March 14, 2001, the Board must consider whether the 
veteran met the criteria for an evaluation in excess of 30 
percent during that period.  However, the evidence 
establishes that he did not have material weight loss, since 
his weight consistently remained above 200 pounds.  

Rather, the evidence reflects that the health care providers 
recommended that he lose weight.  The evidence is devoid of 
any report or finding that the veteran had hematemesis, or 
melena.  Thus, the criteria for a 60 percent evaluation for 
GERD under DC 7346 prior to March 14, 2001 are not met.  

The Board has also considered whether any other DC is 
applicable to warrant an evaluation in excess of 30 percent.  
There is no medical evidence that the veteran had active 
ulcer disease at any time during the pendency of the appeal, 
so an evaluation in excess of 30 percent would not be 
warranted under any DC used to evaluate ulcer disease.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent prior to March 14, 2001, and the claim 
may be granted only to the extent of assignment of a 30 
percent evaluation.  


Initial Increased Evaluations for PTSD

In his March 1998 claim for service connection for PTSD, the 
veteran related that he had difficulty sleeping, had frequent 
nightmares, and was violent when awakened if he was 
disoriented.

By a statement submitted in October 1998, the veteran's 
mother reported that, following his service discharge, he was 
extremely nervous and quick to anger, would get up and pace 
almost every night, would not talk about his experiences in 
service, and would not participate in family activities.  She 
stated that he continued to have problems sleeping, was 
withdrawn and moody at times, and seemed distant and 
depressed.

March 1999 and VA outpatient treatment notes reflect that the 
veteran participated in group sessions.  He was also taking 
Wellbutrin.

On VA examination conducted in January 1999, the veteran 
reported daily flashbacks and ruminations of past events.  He 
reported that, at times, he would wake up in bed thinking he 
was in Vietnam.  He slept with a loaded shotgun under his 
bed.  Various triggers, including certain sounds, caused 
flashbacks.  He reported periods of depression lasting 
approximately a week at a time.  The veteran was alert and 
oriented.  There was no abnormal movement.  His long-term and 
short-term memory were intact.  His attention and 
concentration were normal.  He denied hallucinations but 
described visual flashbacks.  He was somewhat suspicious but 
cooperative.  

Difficulty with interpersonal relationships and significant 
isolation were described.  The examiner concluded that he met 
the criteria for a diagnosis of PTSD.  The examiner assigned 
a GAF score of 60 for current function and 60 for maximum 
functioning in the previous year.

A private medical statement dated in March 2000 from RLP, a 
licensed professional counselor treating the veteran, notes 
symptoms of sleep disturbance, flashbacks, impaired 
concentration, distrust of others, and depression without 
psychotic features.  He had a collection of firearms and 
always kept one nearby.  He had a house in the country with 
no neighbors.  The provider assigned a GAF score of 53.  

On VA examination conducted in February 2002, the veteran 
reported that the symptoms of PTSD were worsening.  He 
continued to have intrusive collections and night sweats.  He 
reported flashbacks.  He reported that he made an effort not 
to think about his experiences in combat.  He stated that 
talking to his therapist had helped him.  He discontinued the 
medication because he felt that it was not helping.  

He last saw his therapist approximately three months earlier 
and was seeking approval to return for further treatment.  A 
GAF scale score of 55 was assigned.  The examiner's 
observations were consistent with prior reports.  The 
examiner specifically noted that the veteran had no homicidal 
ideation, continued to live with his significant other, his 
girlfriend for the past four years.  He had some 
concentration difficulty but no impairment of long-term or 
short-tem memory.



In an April 2002 private statement, RLP opined that the 
veteran was a loner who stayed away from others as much as 
possible, and did not relate well to others.  He became 
volatile when pressured, and his lack of focus and 
concentration would impair safety on the job.  

The provider opined that, if he were hired in employment 
which required him to work with others, "it would simply be 
a function of time before he exploded."  

On VA examination conducted in May 2002, the veteran reported 
consistent depression.  His affect was constricted.  He 
continued to live with his girlfriend.  He voiced suicidal 
ruminations but had no plan.  The examiner assigned a GAF 
score of 50 for current functioning and 50 to 60 for maximum 
functioning in the past year.

VA outpatient treatment records dated in 2003 through March 
2004 do not reflect that he sought unscheduled treatment for 
PTSD, resumed taking mediations for PTSD, or that there was 
any other indicator of increased severity.  These records 
reflect that the veteran continued to live with his 
significant other.


Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under that code, a 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV); see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

A GAF scale score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).


Analysis

The veteran suffers from some social impairment, in that he 
is withdrawn and isolative, with minimal socialization.  
However, the evidence does not show that he necessarily is 
prevented from establishing and maintaining relationships.  
In this respect, the evidence reflects that he has been 
living with his girlfriend essentially throughout the entire 
tendency of this claim.  

The veteran has been granted an award of a TDIU.  Thus, it is 
clear that he has industrial impairment, at least some of 
which is due to his service-connected PTSD.  While the 
evidence reflects that he has at least moderate industrial 
impairment, consistent with a 50 percent evaluation for PTSD, 
he does not have impaired judgment or impaired abstract 
thinking, impairment of long-term or short-term memory, or 
impairment of verbal communication, such as circumstantial, 
circumlocutory, or stereotyped speech.  


Initial Evaluation in Excess of 30 Percent prior to March 27, 
2000

The vast majority of the veteran's PTSD symptoms, both before 
March 27, 2000, and after March 27, 2000, fall within the 
criteria for a 50 percent rating.  The Board does not find 
that the veteran's symptoms varied substantially after March 
27, 2000, as compared to prior to March 27, 2000.  The 
highest GAF score assigned during the pendency of this claim, 
a GAF score of 60, was assigned by the VA examiner who 
conducted examination in January 1999.  While a somewhat 
lower GAF score, 53, was assigned by RLP in March 2000, a GAF 
score of 55 was assigned in February 2002, and a GAF score of 
50 to 60 was assigned for maximum functioning in the past 
year by the examiner who conducted May 2002 VA examination.  

While the description of the veteran's symptoms after March 
27, 2002 reflects some increase in reported severity, his 
general symptomatology is consistent overall.  Resolving 
reasonable doubt as to severity prior to March 27, 2000, in 
his favor, a 50 percent evaluation is granted for that 
period.  


Initial Evaluation in Excess of 50 Percent from March 27, 
2000

It is readily clear from the evidence of record that the 
veteran suffers significant impairment due to his PTSD.  
However, it also appears that the currently assigned 50 
percent rating fully contemplates the resulting impairment.  


VA examination and clinical records document problems with 
anxiety and depression.  The evidence also shows that the 
veteran is occasionally irritable around others.  However, 
these symptoms are listed among the criteria for a 50 percent 
rating.  Likewise, at the time of some examinations there has 
been evidence of impairment of concentration, but this is 
also listed among the criteria for a 50 percent rating.  

The veteran has admitted to some suicidal thoughts (which is 
listed under the criteria for a 70 percent rating), but 
clinical records routinely show that he has denied any 
suicidal plans.  Similarly, the clinical records also reflect 
that he denied homicidal ideation.

The record also shows that the veteran continues in a five-
year relationship with his girlfriend, and has adequate 
ability to interact with health care providers.  The evidence 
precludes a finding that he is unable to establish and 
maintain effective relationships.  

Additionally, none of the medical evidence demonstrates that 
the veteran suffers from obsessional rituals which interfere 
with routine activities, intermittently illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  

The Board has considered the clinical opinion that, if the 
veteran were employed, he would be likely to "explode."  
However, the evidence of record establishes that, although he 
was irritable, there were no actual episodes of unprovoked 
violence, except to the extent that he had reported that he 
hit individuals who awakened him while he was startled, 
before he was completely awake.  The Board finds that the 
veteran's irritability, and his potential to "explode" does 
not, in the context of all the evidence of record, warrant a 
70 percent evaluation at any time during the pendency of this 
appeal.  

The medical evidence establishes that, at most, the veteran 
may meet one or two of the criteria for a 70 percent 
evaluation from March 27, 2000, but that he also does not 
manifest some of the criteria for a 50 percent evaluation.  
Certainly, his symptoms, and the assigned GAF scores from 50 
to 60, are more consistent with a 50 percent evaluation than 
with a 70 percent evaluation.  The evidence is not in 
equipoise, and does not establish that he approximates the 
criteria for a 70 percent evaluation.  The veteran's PTSD is 
not shown to be so disabling so as to warrant an evaluation 
of 70 percent under Diagnostic Code 9411.  

Thus, the preponderance of the evidence is against an 
evaluation in excess of 50 percent for PTSD from March 27, 
2000, as a schedular evaluation in excess of 50 percent is 
not supported at any time during the pendency of this appeal.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, the Board finds that there has been no 
contention and no showing by the veteran that his PTSD has 
necessitated frequent periods of hospitalization or markedly 
interfered with employment.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a skin disorder of the 
feet is denied.

Entitlement to a 30 percent initial evaluation, an increase 
from 10 percent, for peptic ulcer disease and GERD prior to 
March 14, 2001, is granted subject to the governing criteria 
applicable to the payment of monetary benefits; the appeal is 
granted to this extent only.  

Entitlement to a 50 percent initial evaluation for PTSD, an 
increase from 30 percent, prior to March 27, 2000, is granted 
subject to the governing criteria applicable to the payment 
of monetary benefits; the appeal is granted to this extent 
only.  

Entitlement to an initial evaluation for PTSD in excess of 50 
percent from March 27, 2000, is denied. 



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The examiner who conducted VA examination in January 1999 
stated that the back showed several outbreaks of acne 
directions and multiple scar formations from previous 
infections.  There were no systemic manifestations of a skin 
disorder.  The examiner assigned a diagnosis of acniform 
eruptions, rule out chloracne secondary to Agent Orange.  

By his testimony at a personal hearing conducted in October 
2001, the veteran amended his claim for service connection 
for a skin disorder to include a disorder manifested by 
hives.  

The examiner who conducted a May 2002 VA examination assigned 
a diagnosis of hives and chloracne, although describing the 
skin as within normal limits, and did not explain the basis 
of assignment of those diagnoses.  

Further development of medical evidence, to include opinion 
as to whether a diagnosis of chloracne is appropriate and 
opinion as to whether any skin disorder present, including 
acne or recurrent hives, is related to the veteran's presumed 
exposure to Agent Orange hydrocarbons in Vietnam is 
warranted.

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to assure that any changes after the 
issuance of this Board decision in the interpretation as to 
actions required under the VCAA or in case law interpreting 
the VCAA have been complied with.  See Disabled American 
Veterans, et. al. v. Secretary of Department 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim, particularly with respect to the 
requisite criteria for prevailing on a 
claim of entitlement to service 
connection for a skin disorder claimed as 
secondary to Agent Orange exposure, and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for skin disorder (other than 
on the feet) since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
Clinical records from each treating 
facility or provider identified, and 
current clinical records from the North 
Platte, Nebraska VA Medical Center, or 
any other treating VA Medical Center, 
from March 2004 to the present should be 
obtained.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran to determine the appropriate 
diagnosis of each skin disorder currently 
manifested.  


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
skin disorder(s) found on examination 
is/are related to service on any basis, 
to include presumed exposure to Agent 
Orange; or if preexisting service, 
was/were manifested thereby?

The complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
variously diagnosed skin disorder to 
include as secondary to Agent Orange 
exposure.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for a skin 
disorder, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



